Order, Supreme Court, New York County (Leland DeGrasse, J.), entered February 14, 1997, which, insofar as appealed from, denied defendant-appellant’s motion to dismiss the complaint for failure to state a cause of action under Civil Rights Law §51, and granted plaintiffs’ motion to dismiss appellant’s counterclaims for defamation for failure to state a cause of action, unanimously affirmed, with costs.
The IAS Court correctly held that the complaint states a cause of action under Civil Right Law § 51 as against appellant in alleging that appellant’s misrepresentations to his codefendants that he could secure, without cost, plaintiffs appearance and performance at the codefendants’ charity event honoring appellant may have encouraged the codefendants to improperly use plaintiffs name and likeness in its bulletins (see, Welch v Mr. Christmas Inc., 57 NY2d 143,149). Plaintiffs counterclaims for defamation were properly dismissed on the ground that the allegedly defamatory statements are absolutely privileged as pertinent to the instant litigation (see, Park Knoll Assocs. v Schmidt, 59 NY2d 205, 209-210).
Concur — Rosenberger, J. P., Wallach, Mazzarelli and Andrias, JJ.